DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 07/07/2021 has been entered and made of record.
3.	Claims 1, 3, 5, 7, 9, 11, 13 and 15 have been amended.
4.	Claims 1-16 are currently pending.

Response to Arguments
5.	The applicant's arguments filed on 07/07/2021 regarding claims 1-16 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims. Although a new ground of mappings has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, in particular Liu reference will continue to be used to meet new claimed limitations.
Regarding claims 1, 5, 9 and 13, the applicant argued that Liu does not disclose “receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the resource pool, information on a number of resources in which the terminal is able to transmit a signal associated with the resource pool and transmission power control information for the resource pool” (Applicant, page 6-7, Remarks Made in an Amendment dated 07/07/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Liu discloses:
“S101, UE acquires, from a network side, resource position information used for indicating the UE to transmit the identification signal of the UE” (Fig. 3, paragraph [0043]).
“UE acquires, from the network side, parameter information used for indicating the UE to transmit the identification signal” (paragraph [0048]).
“UE determines a specific resource for transmitting the identification signal according to the resource position information and the parameter information, and transmits the identification signal of the UE on the specific resource” (paragraph[0050]).
“Parameter information at least includes one of the following parameters” (paragraph [0051]).
“A power parameter, a period parameter, a repetition parameter, and a modulation coding parameter” (paragraph [0052]).
“The power parameter, for example, is the maximum transmission power limit for transmitting the identification signal by the UE” (paragraph [0053]).
“The repetition parameters, for example, are the repetition times for transmitting the identification signal by the UE in order 
Accordingly, Liu discloses that UE receives information on a number of resources (the resource position information, a power parameter, a period parameter, a repetition parameter, and a modulation coding parameter) in which the terminal is able to transmit a signal associated with the resource pool. Clearly, Liu teaches “receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the resource pool, information on a number of resources in which the terminal is able to transmit a signal associated with the resource pool and transmission power control information for the resource pool”.
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that “while Applicant submits that filing a terminal disclaimer would be premature at this time (as the claims could change during examination), Applicant would be amenable to filing a terminal disclaimer in the event that the instant application is otherwise allowed”. Non-statutory obviousness-type double patenting rejection is maintained until such time as the application is in condition for allowance and/or filing a terminal disclaimer.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 

               Claim Objection (minor informalities)
6.	Claims 1, 5 and 9 are objected to because of the following informalities:
Regarding claim 1, the claim recites the term "… able to.…." which is not a positively cited claim language. Language that suggests or makes optional/intended use (for example, “so that”; “thereby”; “capable of”; “adapted to”; “able to”; “enable to”; “can be”; “may be”; “should “able to” clause is not given patentable weight because it is optional for the positively processing steps. The term may raise a question as to the limiting effect of the language in a claim. A similar alternative term is “configured to” or a positive action verb to perform the function without any unnecessary ambiguity].
Claims 5 and 9 are objected based on the same reasoning as presented in the objection of claim 1. Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claims as best understood.

Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. (US 10,541,776 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,541,776 B2) both disclose the method relates to  controlling transmission power of a terminal performing device to device (D2D) communication in a wireless communication system. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,541,776 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. US 10,541,776 B2)



Instant Application No. 16/738,382 (limitations)
Patent No. US 10,541,776 B2 (limitations)
Claim
1
 A method of a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information on a resource pool, the configuration information on the resource pool including resource information for the resource pool, information on a number of resources in which the terminal is able to transmit a signal associated with the resource pool and transmission power control information for the resource pool; identifying at least one resource for transmitting the signal in the resource pool based on information on the number of resources; and transmitting, to another terminal, the signal on the at least one identified resource in the resource pool using a transmission power based on the transmission power control information.  
A method of a terminal in a wireless communication system, the method comprising: 
receiving configuration information on a discovery resource pool from a base station, the configuration information on the discovery resource pool including resource information for each of one or more discovery resource pools and respective information on a number of a repetitive transmission configured for each of the one or more discovery resource pools; identifying a discovery resource for respective discovery signal transmission in a discovery resource pool based on information on the number of the repetitive transmission for the discovery resource pool and a predefined pattern; and 
transmitting a discovery signal on the discovery resource, wherein information related to a transmission power corresponding to each of the one or more discovery resource pools is included in the configuration information on the discovery resource pool.
1




































Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0173113 A1), hereinafter “Liu”  in view of Chae et al. (US 2017/0027011 A1), hereinafter “Chae” (support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/950,842 filed on 03/11/2014).
Regarding claim 1, Liu discloses a method of a terminal in a wireless communication system (Figs. 2-3, signal transmission method between UE and eNB), the method comprising: 
receiving, from a base station (Figs. 2-3), configuration information on a resource pool (Figs. 2-3, paragraphs [0043], [0048], [0050]-[0055]; acquiring resource info), the configuration information on the resource pool including resource information for the resource pool (Figs. 2-3, paragraphs [0043], [0048], [0050]-[0055]; parameter information used for indicating the UE to transmit the identification signal), information on a number of resources in which the terminal is able to tranmsit a signal associated with the resource pool and transmission power control information for the resource pool (Figs. 2-3, paragraphs [0043], [0048], [0050]-[0055]; parameter information at least includes one of the following parameters: a power parameter, a period parameter, a repetition parameter, and a modulation coding parameter); and 
transmitting, to another terminal, the signal on the at least one identified resource (Figs. 2-3, paragraphs [0050], [0092]-[0093]; transmitting the identification signal of the UE on the specific resource).
While Liu implicitly refers to “identifying at least one resource for transmitting the signal in the resource pool based on information on the number of resources; and transmitting, to another terminal, the signal on the at least one identified resource in the resource pool using a transmission power based on the transmission power control information” (Figs. 2-3, paragraphs [0050]- [0055]), Chae from the same or similar field of endeavor explicitly discloses identifying at least one resource for transmitting the signal in the resource pool based on information on the number of resources (paragraphs [0083], [0095], discovery signal transmission resource region (resource pool) according to the signal strength (or transmit power) of the eNB may be pre-configured or delivered by the network through physical layer signaling (SIB, PDCCH/EPDCCH, etc.) or higher layer signaling (RRC signaling); selecting a resource pool according to a target discovery range (a target communication range for communication signals)) ; and 
transmitting, to another terminal, the signal (Figs. 5-6, paragraphs [0077], [0083], [0100], transmitting a discovery signal at the transmit power which is set for the selected resource pool) on the at least one identified resource in the resource pool  using a transmission power (Figs. 5-6, paragraphs [0077], [0083], [0100], power adjustment based on frequency resources) based on the transmission power control information (Figs. 5-6, paragraphs [0077], [0083], [0100], for example, UEs of UE group #2 of Fig. 6 may be configured to perform transmission at a power less than or equal to a threshold on the resources near the PUCCH resource region, or P0 _ D2D _ Discovery may be set to have a lower value near the PUCCH region than in the other regions; the maximum transmit power for each frequency region may be defined as a function of the received signal strength from the eNB; for example, the maximum transmit power on resources near the PUCCH region may be set to change in inverse proportion to the received signal strength from the eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying at least one resource for transmitting the signal in the resource pool based on information on the number of resources; and transmitting, to another terminal, the signal on the at least one identified resource in the resource pool using a transmission power based on the transmission power control information” as taught by Chae, in the combined system of Liu and Chatterjee, so that it would provide a method for preventing interference with PUCCH in a subframe in which a discovery signal is transmitted (Chae, paragraph [0021]).

Regarding claim 2, Liu in view of Chae disclose the method according to claim 1.
Chae further discloses the configuration information on the resource pool is included in system information (paragraphs [0088], [0095]; number of repetitions according to the RSRP may be predetermined or signaled by the network (through a physical layer signal (such as SIB and ePDCCH) or higher layer signal (such as RRC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration information on the resource pool is included in system information” as taught by Chae, in the combined system of (Chae, paragraph [0021]).

Regarding claim 3, Liu in view of Chae disclose the method according to claim 1.
Chae further discloses the transmission power control information comprises a value of a transmission power parameter Po and a value of a path-loss coefficient α associated with the resource pool (paragraph [0077], P0 _ D2D _ Discovery and α may be signaled to the UE through higher layer signaling (e.g., RRC signaling), broadcasting or physical layer signaling (system information block, PDCCH, EPDCCH, or the like)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transmission power control information comprises a value of a transmission power parameter Po and a value of a path-loss coefficient α associated with the resource pool” as taught by Chae, in the combined system of Liu and Chatterjee, so that it would provide a method for preventing interference with PUCCH in a subframe in which a discovery signal is transmitted (Chae, paragraph [0021]).

Regarding claim 4, Liu discloses the signal which is transmitted on the at least one resource is combined to be decoded by a terminal which receives the signal (Fig.4, paragraphs [0066]-[0067]; decoding the identification signals of the other UE according to the information required for receiving the identification signals).

Regarding claim 5, Liu discloses a method of a base station in a wireless communication system (Figs. 2-3, signal transmission method between UE and eNB), the method comprising: 
(Figs. 2-3, paragraphs [0043], [0048], [0050]-[0055]; parameter information at least includes one of the following parameters: a power parameter, a period parameter, a repetition parameter, and a modulation coding parameter), 
transmitting, to the terminal (Figs. 2-3), configuration information on a resource pool (Figs. 2-3, paragraphs [0043], [0048], [0001]-[0055]; resource position information used for indicating UE), the configuration information on the resource pool including resource information (Figs. 2-3, paragraphs [0043], [0048], [0050]-[0055]; parameter information used for indicating the UE to transmit the identification signal), the information on a number of resources and the transmission power control information for the resource pool (Figs. 2-3, paragraphs [0043], [0048], [0050]-[0055]; parameter information at least includes one of the following parameters: a power parameter, a period parameter, a repetition parameter, and a modulation coding parameter), wherein at least one resource for transmitting the signal in the resource pool is identified based on the information on the number of resources (Figs. 2-3, paragraphs [0050], [0092]-[0093]; identification signal according to resource position information and parameter information), and wherein the signal is transmitted on the at least one resource (Figs. 2-3, paragraphs [0050], [0092]-[0093]; identification signal of the UE on the specific resource).
While Liu implicitly refers to “identifying resource information of a resource pool, a number of resources in which a terminal is able to transmit a signal associated with the resource pool, and transmission power control information for the resource pool; wherein the signal is transmitted on the at least one resource using a transmission power based on the transmission power control information”, Chae from the same or similar field of endeavor explicitly discloses identifying resource information of a resource pool, a number of resources in which a terminal is  (paragraphs [0083], [0095], discovery signal transmission resource region (resource pool) according to the signal strength (or transmit power) of the eNB may be pre-configured or delivered by the network through physical layer signaling (SIB, PDCCH/EPDCCH, etc.) or higher layer signaling (RRC signaling); selecting a resource pool according to a target discovery range (a target communication range for communication signals)); wherein the signal is transmitted on the at least one resource using a transmission power based on the transmission power control information (Figs. 5-6, paragraphs [0077], [0083], [0100], for example, UEs of UE group #2 of Fig. 6 may be configured to perform transmission at a power less than or equal to a threshold on the resources near the PUCCH resource region, or P0 _ D2D _ Discovery may be set to have a lower value near the PUCCH region than in the other regions; the maximum transmit power for each frequency region may be defined as a function of the received signal strength from the eNB; for example, the maximum transmit power on resources near the PUCCH region may be set to change in inverse proportion to the received signal strength from the eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying resource information of a resource pool, a number of resources in which a terminal is able to transmit a signal associated with the resource pool, and transmission power control information for the resource pool; wherein the signal is transmitted on the at least one resource using a transmission power based on the transmission power control information” as taught by Chae, in the combined system of Liu and Chatterjee, so that it would provide a method for preventing interference with PUCCH in a subframe in which a discovery signal is transmitted (Chae, paragraph [0021]).

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SITHU KO/            Primary Examiner, Art Unit 2414